tcmemo_2012_57 united_states tax_court norma l slone transferee et al petitioners v commissioner of internal revenue respondent docket nos filed date stephen edward silver david r jojola and jason m silver for petitioners john wayne duncan and charles b burnett for respondent 1cases of the following petitioners are consolidated herewith slone family gst_trust ua dated date transferee d jack roberts trustee docket no james c slone transferee docket no and slone revocable_trust ua dated date transferee james c slone and norma l slone trustees docket no memorandum findings_of_fact and opinion haines judge this case arises from petitions for judicial review filed in response to notices of transferee_liability issued to petitioners transferee notices the issues for decision are whether the period of limitations for assessment expired before the mailing of the transferee notices to petitioners whether the substance_over_form_doctrine applies to recast the transactions at issue and if so whether petitioners are liable as transferees under sec_6901 for arizona media holding inc ’s arizona media unpaid federal_income_tax liability for the tax_year ended date findings_of_fact some of the facts have been stipulated and are so found the stipulations of fact together with the attached exhibits are incorporated herein by this reference at the time petitioners filed their petitions they resided in arizona i the slone family and slone broadcasting co petitioner james c slone began his career in the radio industry in in mr slone became a disc jockey at khos a local radio station in tucson 2all section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure amounts are roundest to the nearest dollar arizona mr slone worked his way up to general manager of khos and served in that position until when he was offered the opportunity to take over as the manager of kcub another tucson radio station kcub was owned and operated by rex broadcasting co rex broadcasting an arizona corporation formed in mr slone accepted the kcub offer as part of his agreement with kcub mr slone became a partial owner of rex broadcasting over time mr slone and his wife petitioner norma l slone acquired all the outstanding shares of rex broadcasting in mr slone changed rex broadcasting’s name to slone broadcasting co slone broadcasting in and slone broadcasting was a c_corporation with a tax_year ending june slone broadcasting was a family-run business operating several radio stations in tucson in and mr slone was slone broadcasting’s president his son james was its general manager vice president and secretary his son fred was its national sales manager and his daughter mary was its treasurer as well as an on-air personality mrs slone did not work for slone broadcasting in slone broadcasting had two shareholders the slone revocable_trust which owned big_number shares of class a voting_stock and big_number shares of class b nonvoting_stock and the slone family gst_trust slone gst_trust which owned big_number shares of class b nonvoting_stock both trusts were formed pursuant to the laws of arizona mr and mrs slone were the trustees of the revocable_trust and the grantors of the slone gst_trust an irrevocable_trust john barkley was the sole trustee of the slone gst_trust from its inception in throughout the time of the transactions at issue he is a licensed fiduciary in the state of arizona and is authorized to serve in various capacities including personal representative conservator and trustee he hires accountants lawyers stockbrokers and other professionals to aid him in carrying out his duties which are defined in this case by the documents that established the slone gst_trust he exercises his authority independently from mr and mrs slone ii the asset sale in after consulting with his family mr slone decided to sell the slone broadcasting business he believed that a small family-run business faced difficult challenges competing against larger companies one of those larger companies was citadel broadcasting co citadel owned by larry wilson mr wilson had previously shown an interest in buying slone broadcasting’s radio stations and when approached indicated a continued interest in the acquisition the ensuing negotiations with citadel were handled by a media broker consultant hired by slone broadcasting mr slone’s accountant d jack roberts a certified_public_accountant with over years of experience advised on the accounting aspects of the transaction and tom chandler slone broadcasting’s attorney advised on the legal aspects of the transaction none of the advisers proposed tax strategies to reduce the federal and state income taxes resulting from the sale on date slone broadcasting entered into an asset sale agreement with citadel the asset sale the asset sale closed six months later on date the purchase_price was dollar_figure million for all the assets of the radio stations owned and operated by slone broadcasting slone broadcasting’s adjusted_basis in the assets sold totaled dollar_figure resulting in a gain from the sale of dollar_figure and an estimated combined federal and state_income_tax liability of approximately dollar_figure the sale documents excluded the name slone broadcasting from the assets sold slone broadcasting and mr slone were not prohibited from reentering the media market by a noncompetition agreement during negotiations with citadel mr slone wanted to withdraw one of the radio stations from the sale so that he and his family could maintain a presence in the tucson radio market citadel would not agree to the change therefore after the closing of the asset sale slone broadcasting did not conduct any business there were no plans to liquidate the corporation at any time nor were there any plans to make distributions to its shareholders in fact no distributions were made on date slone broadcasting made its first estimated federal_income_tax payment of dollar_figure to the internal_revenue_service irs for its tax_year ended date iii the stock sale helen johnson a representative of fortrend international llc fortrend sent an unsolicited letter and brochure to mr roberts on date ms johnson’s letter described fortrend as a private investment merchant-banking group seeking opportunities to acquire corporations in situations where the assets of the target_corporation can be profitably sold and or leased to one or more purchasers lessees the letter also stated that fortrend was able to structure transactions that help manage or resolve liabilities at the corporate level mr roberts did not review the letter and company brochure until after the closing of the asset sale 3the slone family did not conduct any business in the radio industry again until when mr and mrs slone purchased kevt a tuscon radio station through a related limited_liability_company on date ms johnson sent mr roberts a second letter expressing fortrend’s continued interest in purchasing slone broadcasting’s stock it described fortrend’s relationship with midcoast credit corp midcoast a corporation engaged in the business of collecting delinquent credit card debt acquired from banks after receiving the second letter mr roberts informed mr slone in general about fortrend and midcoast and the proposal to buy slone broadcasting’s stock mr slone gave mr roberts permission to investigate further and to proceed if the transaction looked viable on date ms johnson sent a third letter to mr roberts attaching the fortrend midcoast business plan together with financial projections the plan described a typical stock sale and subsequent business model as follows an acquisition company ac purchases stock of target_corporation the company that is a c_corporation the company has sold some or all of its assets the company engages midcoast to re-engineer its operations into the asset recovery business ie purchasing and collecting receivables a significant portion of the proceeds received from the asset sale remains in the company and is used by the company to re-engineer its operations into the asset recovery business the company will reinvest the cash flows into additional purchases of receivables the company will sign a management_contract with midcoast for midcoast to perform services for the company mr roberts hired steven phillips a local_tax attorney as counsel to advise mr and mrs slone and the slone revocable_trust on any fortrend proposals mr phillips was not involved in and did not provide any legal advice with respect to the asset sale on date mr phillips met with mr slone to discuss the proposed transaction this meeting was mr slone’s only contact with mr phillips mr roberts represented mr slone in all other communications with mr phillips mr roberts provided the fortrend midcoast business plan to mr phillips for review mr phillips contacted a broker in the asset recovery business to inquire about midcoast’s reputation the broker informed mr phillips that midcoast played an active role in the asset recovery industry and had a reputation as an aggressive collector but a legitimate one mr phillips reviewed the projections in the fortrend midcoast business plan and concluded that they were reasonable the reputations of fortrend and midcoast together with those of their attorneys and accountant advisers were good there was no reason for mr roberts or mr phillips to suspect any impropriety on date fortrend sent mr roberts a letter of intent to purchase slone broadcasting’s stock through an affiliate berlinetta inc berlinetta berlinetta’s sole shareholder was willow investment_trust willow a fortrend entity the letter of intent proposed a purchase_price of dollar_figure plus the assumption of slone broadcasting’s federal and state income taxes owed as of the closing date slone broadcasting’s balance_sheet showed assets cash and cash equivalents due from related parties income_tax refunds receivable prepaid_income taxes total liabilities and stockholder’s equity income taxes payable stockholder’s equity class a voting common_stock class b nonvoting common_stock total dollar_figure big_number big_number big_number big_number dollar_figure big_number big_number big_number mr roberts and mr phillips knew that fortrend had a strategy to reduce the income_tax due as a result of the asset sale when they asked fortrend what actions berlinetta would take to achieve the tax savings they were told that fortrend’s methods could not be disclosed because they were proprietary however fortrend represented that berlinetta had not engaged in any transaction that would be deemed a listed_transaction pursuant to notice_2001_51 2001_2_cb_190 mr phillips negotiated an increase in the purchase_price for the stock based upon what he described as a premium payment resulting from the tax savings anticipated by berlinetta when negotiations concluded the parties agreed to a purchase_price of dollar_figure plus berlinetta’s assumption of slone broadcasting’s federal and state income taxes owed as of the closing date as trustee of the slone gst_trust mr barkley hired greg gadarian another local_tax attorney independent from mr phillips to advise the slone gst_trust with respect to any fortrend proposals on date mr phillips wrote a memorandum describing the transaction to mr gadarian providing a legal analysis of the transferee_liability considerations facing slone broadcasting’s shareholders and concluding that they would not be exposed to such liability mr gadarian reviewed mr phillips’ memorandum and performed his own research mr gadarian agreed with mr phillips’ conclusions mr gadarian had no reason to think that fortrend planned to use an illegitimate scheme to offset the gains from the asset sale he therefore orally advised mr barkley that there were no material legal obstacles to the proposed transaction soon after mr barkley approved the transaction on behalf of the slone gst_trust both mr phillips and mr gadarian were aware of notice_2001_16 2001_1_cb_730 and both concluded that it did not apply on date mr phillips informed mr roberts that there were no legal obstacles to proceeding mr roberts advised mr slone that both mr phillips and mr gadarian had analyzed the legal implications of the transaction and concluded that it could proceed on date slone broadcasting entered into the stock sale agreement with berlinetta stock sale berlinetta financed the acquisition of the stock through a combination of loans and equity utrecht-america finance co the u s branch of cooperative centrale raiffeisen-boerenleenbank b a rabobank lent berlinetta dollar_figure million to be paid back no later than date slone broadcasting had no involvement in the financing the stock sale agreement placed a restriction on the use of funds held in slone broadcasting’s bank account until days after the closing date berlinetta also held at least dollar_figure of equity at the time of closing at the closing the slone revocable_trust and slone gst_trust received dollar_figure and dollar_figure in cash respectively mr slone and his children resigned as the officers and directors of slone broadcasting slone broadcasting did not make any distributions to its shareholders between the closing date of the asset sale and the closing date of the stock sale on their joint form_1040 u s individual_income_tax_return mr and mrs slone reported a basis in their slone broadcasting stock of dollar_figure resulting in a reported gain from the stock sale of dollar_figure the slone gst_trust filed a form_1041 u s income_tax return for estates and trusts for reporting a basis of dollar_figure in its slone broadcasting stock and a gain from the stock sale of dollar_figure because the slone gst_trust was deemed a grantor_trust see secs its income and expenses including the gain from the stock sale were reported on the joint federal_income_tax return of its grantors mr and mrs slone iv arizona media two days after the closing of the stock sale on date slone broadcasting merged with berlinetta with slone broadcasting as the surviving corporation because the name slone broadcasting was not part of the sale on date slone broadcasting changed its name to arizona media 4for federal_income_tax purposes the slone revocable_trust is a disregarded_entity and it did not file a federal tax_return 5for simplicity although the name change did not occur until date we will refer to the surviving corporation as arizona media at all times after the closing of the stock purchase agreement on date willow contributed treasury bills to arizona media with a purported basis of dollar_figure and on date arizona media sold the treasury bills for dollar_figure on date arizona media filed its federal tax_return for its tax_year ended date reporting a dollar_figure gain from the asset sale and an offsetting loss of dollar_figure from the sale of the treasury bills on date the irs refunded arizona media the dollar_figure estimated_tax payment previously made by slone broadcasting the irs began its examination of arizona media in date the president of arizona media at the time was tim conn who was identified as the corporation’s president secretary and treasurer in its annual report filed with the arizona corporation commission arizona media’s bylaws prohibited the same person from simultaneously serving as both president and treasurer of the corporation on date arizona media submitted to the irs a form_872 consent to extend the time to assess tax for its tax_year ending date signed by mr conn agreeing to extend the period of limitations for assessment to date on date arizona media provided the irs with a form_2848 power_of_attorney and declaration of representative signed by mr conn authorizing arizona media’s attorney randall dick to execute further extensions on arizona media’s behalf over the next three years mr dick signed additional form sec_872 agreeing to extend the period of limitations for assessment of arizona media for the taxable_year ended date the final extension was authorized on date and extended the period of limitations for assessment to date on date arizona media submitted form 870-ad offer to waive restrictions on assessment and collection of tax_deficiency and to accept overassessment to the irs accepting a deficiency in income_tax of dollar_figure and a penalty pursuant to sec_6662 of dollar_figure the irs assessed the tax and the penalty on date together with interest of dollar_figure arizona media failed to pay the assessed tax penalty and interest as a result on date the irs placed arizona media’s account on the federal_payment_levy_program on date the irs issued a notice_of_intent_to_levy a due process notice and a levy notice notice_of_levy to arizona media and on date filed a notice_of_federal_tax_lien for arizona media’s taxable_year ended date the irs issued further notices of levy to arizona media on february august and date no moneys were ever collected from arizona media on date arizona media was administratively dissolved for failure_to_file its annual report with the state of arizona v transferee notice on date respondent issued transferee notices to the slone revocable_trust and slone gst_trust determining that the trusts were liable for dollar_figure and dollar_figure respectively plus interest as transferees of assets for the unpaid liability of arizona media for the tax_year ended date additionally respondent issued separate transferee notices to mr and mrs slone individually determining each liable under a transferee theory for dollar_figure plus interest for the unpaid liability of arizona media petitioners timely filed their petitions i sec_6901 opinion sec_6901 is a procedural statute authorizing the assessment of transferee_liability in the same manner and subject_to the same provisions and limitations as in the case of the taxes with respect to which the transferee_liability is incurred sec_6901 does not independently impose tax_liability upon a transferee but provides a procedure through which the commissioner may collect from a transferee unpaid taxes owed by the transferor of the assets if an independent basis exists under applicable state law or state equity principles for holding the transferee liable for the transferor’s debts 357_us_39 100_tc_180 starnes v commissioner tcmemo_2011_63 thus state law determines the elements of liability and sec_6901 provides the remedy or procedure to be employed by the commissioner as the means of enforcing that liability 305_f2d_664 2d cir aff’g 35_tc_1148 sec_6902 and rule d provide that the commissioner has the burden of proving the taxpayer’s liability as a transferee but not of showing that the transferor was liable for the tax ii period of limitations petitioners argue that the deficiency and the penalty determined against arizona media for the tax_year ended date were not timely assessed and therefore respondent is time barred by the period of limitations under sec_6901 from assessing transferee_liability against petitioners sec_6501 provides generally that the amount of any_tax must be assessed within three years of the filing of a return the period of limitations for assessment of a liability against an initial transferee is one year after the expiration of the period of limitations for assessment against the transferor sec_6901 for a transferee of a transferee sec_6901 provides that the period of limitations expires one year after the expiration of the period of limitations for assessment against the previous transferee but not more than three years after the expiration of the period of limitations against the initial transferor sec_6501 allows for extension of the period of limitations for assessment by agreement of the taxpayer and the secretary arizona media’s federal_income_tax return was deemed filed on date creating a date deadline for assessment pursuant to sec_6501 on date arizona media submitted a form_872 to the irs signed by mr conn as president extending the period for assessment to date further extensions were filed by mr dick pursuant to a power_of_attorney the last of which extended the assessment_period for tax_year ended date to date respondent assessed the deficiency and penalty in this case on date respondent contends that because arizona media agreed to extend its period of limitations for assessment to date the period of limitations for 6arizona media filed its federal tax_return for its tax_year ended date on date nonetheless a return is considered filed on the last day prescribed for filing if it is filed before that day sec_6501 date was the last day prescribed for arizona media to file see sec_6072 assessment against an initial transferee of arizona media was extended to date see sec_6901 the transferee notices were sent to petitioners on date petitioners argue that arizona media’s extension consents were not signed by authorized officers of arizona media and therefore were invalid more specifically petitioners argue that mr conn did not have the authority to sign the original form_872 extending the period of limitations for arizona media to date and did not have the authority to sign the power_of_attorney granting mr dick the right to authorize subsequent extensions as a result petitioners argue that the transferee notices were issued outside the period of limitations sec_6062 provides that corporate returns may be signed by the president vice-president treasurer assistant treasurer chief accounting officer or any other officer duly authorized so to act revrul_83_41 1983_1_cb_349 provides that the irs will generally apply the same rules to a consent to extend the period of limitations when mr conn signed the original form_872 and the power_of_attorney granting mr dick the authority to sign future extensions he served as both the president and the treasurer of arizona media petitioners argue that because arizona media’s bylaws prohibit the same person from simultaneously holding both positions mr conn was neither the president nor the treasurer of arizona media and had no authority to sign the documents at issue petitioners rely on arizona law to support this argument ariz rev stat ann a r s sec provides that the board_of directors of a corporation shall appoint officers in accordance with its bylaws a r s sec also provides that each officer of an arizona corporation must perform his or her duties in accordance with the bylaws petitioners’ argument is not persuasive we do not need to determine whether mr conn had actual authority to sign the documents at issue because even if he did not he had ostensible authority under arizona law ostensible authority is that authority which exists where the principal knowingly or negligently holds his agent out as possessing it or permits him to assume it under such circumstances as to estop the principal from denying its existence koven v saberdyne sys inc p 2d ariz ct app to establish ostensible authority the record must reflect not only that the alleged principal held out another as his agent but also that the person who relied upon the manifestation was reasonably justified in doing so under the facts of the case id pincite in koven the court held that an annual report submitted to the arizona corporation commission granted the listed vice president of the corporation the ostensible authority to receive service of process in the instant case arizona media’s annual report filed with the arizona corporation commission identified mr conn as the corporation’s president secretary and treasurer similar to the report in koven this filing gave mr conn the ostensible authority to sign the documents at issue on behalf of arizona media sec_1_6062-1 income_tax regs provides that an individual's signature on a return statement or other document made by or for a corporation is prima facie evidence that the individual is authorized to sign the return statement or other document petitioners have not presented any facts suggesting that the irs had reason to suspect that mr conn did not have the authority to sign the documents at issue therefore the irs determination that mr conn had the authority to sign the documents at issue was reasonably justified the period of limitations for assessment with respect to arizona media was validly extended to date and the transferee notices were not time barred iii theory of the case respondent’s theory of the case has changed from the pleadings to his briefs the transferee notices state that the stock sale should not be respected for federal tax purposes because it is substantially_similar to an intermediary transaction tax_shelter described in notice_2001_16 supra under that notice respondent sought to collapse the asset sale and the stock sale to recharacterize the transactions as an asset sale followed by a liquidating_distribution respondent abandoned this argument on brief and acknowledged that the asset sale was independent from the stock sale respondent now argues the substance_over_form_doctrine to recast the stock sale alone as a liquidating_distribution respondent has further conceded that petitioners’ transferee_liability under sec_6901 relies on his underlying substance over form argument therefore if we determine that the stock sale must be respected for federal tax purposes respondent’s concession resolves the transferee_liability issue in favor of petitioners iv substance_over_form_doctrine courts use substance over form and its related judicial doctrines to determine the true meaning of a transaction disguised by formalisms that exist solely to alter 7respondent also argued that the stock sale should be disregarded for federal tax purposes pursuant to the economic_substance_doctrine respondent presented this argument for the first time at trial and on brief we do not find this argument to be timely and therefore we will not consider its applicability see eg 64_tc_61 59_tc_551 44_tc_485 aff’d per order 375_f2d_662 6th cir this court has held on numerous occasions that it will not consider issues which have not been pleaded 8respondent states that his transferee_liability theory is predicated on the underlying substance over form argument pretrial mem opening br reply br tax_liabilities see 355_us_587 324_us_331 714_f2d_977 9th cir aff’g tcmemo_1982_ rose v commissioner tcmemo_1973_207 in such instances the substance of a transaction rather than its form will be given effect we generally respect the form of a transaction however and will apply the substance over form principles only when warranted see 293_us_465 361_f2d_93 5th cir aff’g 42_tc_1137 we will respect the form of the transactions in this case respondent has conceded that the asset sale was independent from the stock sale the asset sale was negotiated by a media broker with mr roberts providing accounting advice and mr chandler legal advice mr roberts credibly testified that no tax strategies to offset the potential gain arising from the asset sale were discussed before the closing of the asset sale the asset sale closed on date more than five months before the closing of the stock sale slone broadcasting’s first installment of dollar_figure of federal_income_tax attributable to the asset sale was paid there is no evidence that fortrend midcoast or berlinetta was involved in any way in the asset sale nor is there any evidence that a sale of stock was anticipated at the time that the asset sale was negotiated and closed with respect to the stock sale fortrend initiated contact with slone broadcasting after the closing of the asset sale mr roberts credibly testified that a letter addressed to him from fortrend dated date was not reviewed before the closing of the asset sale attorneys having no involvement in the asset sale were retained to negotiate the stock sale mr phillips for mr and mrs slone and the slone revocable_trust and mr gadarian for the slone gst_trust due diligence confirmed that midcoast was a legitimate player in the debt collection industry and fortrend and midcoast had reputable law and accounting firms representing them the purchaser of the stock berlinetta was capable of closing by using funds provided by loans from rabobank and other assets it owned berlinetta agreed that it would not use the assets of slone broadcasting for days after the closing of the stock sale respondent contends that petitioners through their representatives knew that fortrend planned to offset the gain from the asset sale and that the offset was the reason the stock sale made financial sense to fortrend in fact in mr phillips’ memo to mr gadarian dated date he explains fortrend’s plan to offset the gains from the asset sale by contributing high basis low value assets to berlinetta in a sec_351 transaction and selling those assets at a loss before the end of respondent argues that this was enough information for petitioners to know of fortrend’s illegitimate scheme we disagree we have addressed this argument in frank sawyer trust of date v commissioner tcmemo_2011_298 another transferee_liability case involving fortrend where we stated had the taxpayer known of fortrend’s illegitimate scheme to fraudulently offset the tax_liabilities of the corporations then we would be inclined to disregard the form of the stock sales in favor of respondent’s contentions however there are legitimate tax planning strategies to defer or avoid paying taxes so it was not unreasonable for the taxpayer to believe that fortrend had a legitimate method of doing so petitioners had no reason to believe that fortrend’s methods were illegal or inappropriate when mr roberts and mr phillips asked fortrend for more information about how berlinetta planned to offset the gains from the asset sale they were told that fortrend’s methods were proprietary petitioners did not have a duty to inquire further and are not responsible for any_tax strategies berlinetta used after the closing of the stock sale neither the substance_over_form_doctrine nor any related doctrines apply to recast the stock sale as a liquidating_distribution therefore we find that the stock sale should be respected for federal tax purposes respondent has conceded that his theory of transferee_liability is predicated on his underlying substance over form argument with respect to the stock sale because we have determined that the stock sale must be respected for federal tax purposes respondent’s concession resolves the transferee_liability issue in favor of petitioners and we need not analyze that liability under state law the court in reaching its holdings has considered all arguments made and to the extent not mentioned concludes that they are moot irrelevant or without merit 9this court has decided a series of transferee_liability cases stemming from transactions involving fortrend and or midcoast see frank sawyer trust of date v commissioner tcmemo_2011_298 feldman v commissioner tcmemo_2011_297 starnes v commissioner tcmemo_2011_63 griffin v commissioner tcmemo_2011_61 chc indus inc v commissioner tcmemo_2011_33 lr dev co llc v commissioner tcmemo_2010_203 of these cases feldman and chc are the only cases where we held against the taxpayer feldman is factually distinguishable from the instant case first in feldman the taxpayer knew that midcoast as the stock purchaser had no intention of ever paying the tax_liabilities second the taxpayer did not conduct the proper due diligence and third the financing for the stock purchase was a sham the unique facts of feldman are not applicable to the instant case chc is also factually distinguishable because a distribution was made to a shareholder a factor not present in the instant case to reflect the foregoing decisions will be entered for petitioners
